Citation Nr: 0900796	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
right upper extremity.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for scars of 
the left arm, face, and back of the head.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2003 to July 
2006. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for nerve damage to the right arm, bilateral 
hearing loss, and a back disorder.  

The February 2007 rating decision also granted service 
connection for PTSD, assigning a 10 percent disability 
evaluation, and for scars of the left arm, face and back of 
the head, assigning a noncompensable evaluation.  The veteran 
appealed the initial evaluations assigned to those 
disabilities.

The issues of entitlement to service connection for nerve 
damage to the right arm and an initial compensable rating for 
scars of the left arm, face, and back of the head are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The appellant, in various correspondence with the RO, seems 
to have raised a claim for residuals of a traumatic brain 
injury.  See Evaluation of Residuals of Traumatic Brain 
Injury (TBI), 73 Fed. Reg. 54,693 (Sept. 23, 2008).  Service 
treatment records dated May 24, 2005, revealed that when a 
"parachute grenade" exploded in the HUMVEE in which he was 
riding, he was knocked unconscious, sustained a shrapnel 
wound to the head, and thereafter reported problems with 
outbursts of irritability/anger, intrusive thoughts, 
headaches, insomnia, anxiety, and hyperarousability; see also 
March 2007 notice of disagreement which requests VA 
compensation for residuals of a shrapnel wound to the back of 
the head, including pain, headaches, poor concentration, and 
difficulty with employment and daily life.  Accordingly, the 
issue of entitlement to service connection for a traumatic 
brain injury is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss for VA 
compensation purposes.   

2.  The veteran does not have a current back disability that 
is related to his service.  

3.  The veteran's PTSD symptomatology is manifested by 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, chronic sleep impairment, 
isolation, irritability, outbursts of anger, intrusive 
thoughts, and mild short-term memory impairment.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A.      § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).   

2.  A current back disability was not incurred or aggravated 
in service.  38 U.S.C.A.            § 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2008).   

3.  Resolving all doubt in favor of the veteran, the criteria 
for an evaluation of 30 percent for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2006 and January 2007, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his service connection claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Additionally, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to that claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.   The veteran has been medically evaluated 
in conjunction with his hearing loss, back disorder, and PTSD 
claims.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a back 
disability because there is no medical evidence of a current 
back disability and no medical evidence linking any current 
back disability to service.  Thus, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of back pathology 
after discharge, relating a back disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A.  Hearing Loss

The veteran has attributed hearing loss to his in-service 
exposure to exploding ordnance.  A combat veteran's 
assertions of an event during combat are to be presumed true 
if consistent with the time, place and circumstances of such 
service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The veteran's DD Form 214 
reflects that he received the Combat Infantryman Badge and 
the Purple Heart.  The Board finds that the appellant is a 
combat veteran and his assertions as to his noise exposure 
are presumed true as they are consistent with his service.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

Service treatment records show that the veteran had normal 
hearing at service entry.  
On an authorized audiological evaluation in October 2004, 
however, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
75
75
70
LEFT
60
75
70
65
60
In February 2005, the veteran was injured in a grenade 
attack.  On an authorized audiological evaluation in April 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
70
75
LEFT
60
80
70
70
70

An accompanying audiologist's note indicates that the test 
results were of poor reliability.

In May 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
20
25
LEFT
25
20
20
20
20

According to the audiologist, these test results were of 
"fair" reliability.

In March 2006, just before the veteran's discharge from 
active service, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
5
LEFT
20
15
15
10
10

Post-service treatment records show that the veteran received 
a VA audiological examination in November 2006.  On that 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
15
10
LEFT
25
20
25
20
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The veteran has received no further post-service treatment 
for hearing loss.  

Notwithstanding the veteran's in-service noise exposure, 
there is no competent evidence that establishes that he 
currently has bilateral hearing loss recognized as a 
disability for VA purposes.  While some in-service audiograms 
show evidence of a compensable hearing loss, the March 2006 
audiogram conducted just before discharge shows hearing that 
is not disabling for VA compensation purposes.  Thus, it 
appears that the veteran experienced an acute and transitory 
in-service hearing loss that has since resolved.  
Furthermore, there is also evidence that at least one in-
service audiogram was of poor reliability.

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions alone.  As a lay person, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent evidence establishes that the 
veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the evidence does not establish the existence of a 
chronic hearing loss in either ear for VA compensation 
purposes.  Accordingly, service connection for bilateral 
hearing loss must be denied.

B.  Back Disability

The veteran alleges that he has a back disorder, which he has 
attributed to carrying heavy equipment while in active 
service.  Service treatment records show no evidence of 
treatment for a back injury or disorder, and the veteran has 
indicated that he did not seek treatment for a back disorder 
in service.  

However, as noted above, the veteran is a combat veteran; 
therefore, his assertions of an event during combat are to be 
presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b).  
The Board finds that his assertions as to back pain in 
service are presumed true as they are consistent with his 
service.

Post-service treatment records show subjective complaints of 
back pain without objective evidence of a back disorder.  A 
February 2007 VA examination diagnosed no objective findings 
for the lower back.  In February 2007, X-ray studies of the 
lumbosacral spine showed vertebral bodies that were 
satisfactorily aligned, no fracture or compression deformity, 
well maintained intervertebral disc spaces, and unremarkable 
soft tissues.  A June 2007 MRI also showed a normal 
lumbosacral spine.  

While the veteran complains of back pain, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

While the veteran is competent to report his symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), he is not a medical 
professional and he is not competent to make a diagnosis that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).

In sum, the most current objective evidence of record fails 
to show that the veteran has a back disability.  In the 
absence of a current diagnosis, the veteran's service 
connection claim for a back disability must be denied.  See 
Brammer, supra. 

Increased Initial Evaluation for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service connected PTSD is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.30, Diagnostic 
Code 9411.  That code provides that PTSD should be rated 
under the general rating formula for mental disorders.  Under 
that criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms with decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or if the veteran's symptoms are controlled by 
continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130 (2006).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

A GAF score of 51-60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  A GAF of 61-70 is defined as some mild 
symptoms OR some difficulty in social, occupational, or 
school functioning.  

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 30 percent 
disabled for his service connected PTSD.  In this
regard, the Board finds probative the report of VA 
examination dated December 2006, at which time the veteran 
described marital difficulties, apathy towards forming new 
social relationships, and no desire to continue previously 
established relationships.  In fact, his only social contact 
was with his former squad leader.  He had difficulties with 
co-workers that resulted in his resignation, periods of 
irritability, verbal outbursts, avoidance of topics related 
to his stressors, and no desire to pursue formerly enjoyable 
leisure activities.  Upon examination, the veteran was noted 
to be clean and neatly groomed.  His speech was unremarkable, 
clear and coherent.  His affect was normal and his mood was 
anxious and depressed.  Attention was good and the veteran 
was appropriately oriented.  Thought process was unremarkable 
and judgment and insight were fair.  There was no suicidal or 
homicidal ideation or hallucinations or delusions.  He had no 
panic attacks.  Remote and recent memory was normal, but 
immediate memory was found to be mildly impaired.  The 
disturbances were said to cause clinically significant 
distress in social, occupational, and other important areas 
of functioning.  He was found to have a GAF of 60, which is 
indicative of moderate symptomatology.  

In June 2007, the veteran received a VA outpatient psychiatry 
consult.  He reported that he felt depressed and irritable.  
He had recurrent distressing dreams of combat and avoided 
situations that reminded him of combat.  His interest in 
pleasurable activities was diminished.  Chronic sleep 
impairment was exhibited, as well as irritability and verbal 
outbursts.  He had difficulty concentrating.  He was employed 
full-time in construction work making frames.  On mental 
status examination, the veteran had good grooming and 
hygiene, normal speech, and a normal thought process.  He had 
no hallucinations or delusions, nor was there suicidal or 
homicidal ideation.  Judgment and insight were good.  He 
displayed an irritable mood and reported outbursts of anger.  
His GAF score was 60-65, indicative of moderate to mild 
symptomatology.

After weighing the evidence presented, including the GAF 
scores, the Board finds that a rating of 30 percent is 
appropriate, when all doubt is resolved in the veteran's 
favor, based on occupational and social impairment with 
occasional decrease in work efficiency due to such symptoms 
as depressed mood, anxiety, chronic sleep impairment, and 
mild memory loss.  

A rating higher than 30 percent is not warranted, as the 
veteran's level of symptomatology is not consistent with a 
finding of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking.  This is so 
because, while the veteran has had some problems with work 
and some memory complaints, he is currently working full-
time, his PTSD has not impaired his judgment (see 2006 VA 
examination report and June 2007 outpatient treatment 
record), his speech is normal in rate, rhythm, and volume, 
and his thought process is logical and goal directed, 
indicating no difficulty in understanding complex commands 
(see 2007 outpatient treatment record).

The existing schedular rating is based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  The veteran is presently working full-time and 
the record does not show, nor does the veteran contend, that 
he has ever been treated as an inpatient for his PTSD 
symptoms.  Thus, a referral for consideration of an 
extraschedular rating for his PTSD is not warranted.  38 
C.F.R. § 3.321 (b)(1).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's PTSD have warranted 
no more than a 30 percent rating since July 2006, the 
effective date of the grant of service connection. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to an initial rating of 30 percent, but no 
higher, for PTSD, is granted.  


REMAND

The veteran is seeking an initial compensable rating for 
scars of the left arm, face and back of the head.  Medical 
evidence has shown that there is a retained foreign body in 
the veteran's scalp.  He has complained of pain and headaches 
as a result of this foreign body.  

The veteran underwent a VA general medical examination in 
February 2007; however, he has not yet undergone an 
examination to determine if there is any muscle or 
neurological impairment attributable to the retained foreign 
body.  A May 2007 VA outpatient treatment record indicated 
that a skull X-ray was ordered, but the record does not 
contain further information with regard to any results of 
such a procedure.  VA treatment records developed since May 
2007 should therefore be associated with the claims folders.  

Thus, the Board finds that another VA examination(s) is 
necessary to ascertain the current nature and severity of his 
service-connected disability, particularly any residuals 
stemming from his shrapnel wound to the back of the head, 
including any retained foreign body in the back of the 
veteran's head.  The Court has held that separate ratings may 
be for assignment where there are different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The February 2007 VA general medical examination also noted 
the veteran's subjective complaints of numbness, diminished 
strength, and shooting pain in the right arm.  Diminished 
vibratory and light touch sensation over the right upper 
extremity were noted; however, the examiner noted that there 
was "no confirmation of nerve damage to the right arm."  
The claims folder was not reviewed prior to the examination.  
Thus, an undated service treatment record documenting a 
February 2005 shrapnel injury to the right upper extremity 
was not noted.  That record found tenderness to palpation 
along the right radial forearm and decreased sensation along 
the radial nerve.  The finding was a lesion of the right 
sensory branch of the radial nerve, secondary to shrapnel 
injury.  An April 2005 service treatment record documented 
"exquisite" tenderness to palpation along the right radial 
nerve and distal forearm and decreased sensation to light 
touch.  On remand, the veteran should be scheduled for a VA 
peripheral nerves examination to determine whether his pain 
and diminished sensation are etiologically related to his in-
service shrapnel injury and subsequent findings of damage to 
the right radial nerve.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records developed 
since May 2007, including those at the VA 
medical facility at Murfreesboro, 
Tennessee.

2.  The veteran should be afforded an 
appropriate VA examination(s) to determine 
the current status of his service-
connected residuals of an injury to the 
back of the head with retained foreign 
body, including any muscle or neurologic 
impairment due to that disability.  The 
claims folder must be made available to 
the examiner(s) for review in connection 
with the examination(s).  All appropriate 
tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
reports.  The examiner(s) should comment 
on the current pathology and extent of any 
disability attributable to the service- 
connected scars and retained metallic 
foreign body, including pain and 
headaches.

Specific findings should be made with 
respect to the location, size and shape of 
scarring of the face and back of the head, 
with a detailed description of any 
associated pain or tenderness as well as 
the presence of any disfigurement or any 
limitations caused by any adhesions or any 
nerve impairment.  All findings should be 
set forth in detail.

The examiner(s) should identify the 
presence of a foreign body in the back of 
the head and, if possible, identify the 
track or path each fragment traveled from 
its point of entry.  In particular, the 
examiner should identify the particular 
muscle(s) involved and explain how the 
wound residuals have affected the 
functioning of each identified muscle.

A neurology examiner should fully describe 
the extent and severity of any currently 
manifested neurologic pathology 
attributable to the service-connected 
scars and/or metallic foreign body, 
including pain and headaches.

2.  Schedule the veteran for VA neurologic 
and muscle examinations to determine the 
nature and etiology of his pain and 
diminished sensation in the right upper 
extremity due to shrapnel injury.  

The neurological examination should 
identify any currently manifested 
neurologic pathology attributable to the 
service-connected right arm injury.  

The muscle examiner should identify, if 
possible, the track or path the shrapnel 
traveled from its point of entry.  In 
particular, the muscle examiner should 
identify the particular muscle(s) involved 
and explain how the wound residuals have 
affected the functioning of each 
identified muscle.  

The claims folder must be made available 
to the examiners for review.  The 
examiners should provide a rationale for 
any opinions provided and reconcile his or 
her opinions with the service treatment 
records referring to a shrapnel wound to 
the right upper extremity and subsequent 
diagnoses of an injury to the right radial 
nerve.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration Esteban v. Brown, 6 
Vet. App. 259 (1994) (separate ratings may 
be for assignment where there are 
different functional impairments) and all 
evidence added to the file since the most 
recent VA adjudication.  If the issues on 
appeal continue to be denied, the veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


